Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-14, 17-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Srinivasan (US 8570375).
 Srinivasan teaches
 1. A computer-implemented method for monitoring retail transactions, the method comprising: 
displaying a first graphical user interface element (see event list 155) on a graphical user interface to represent a timeline for a plurality of events in a video, wherein the plurality of events comprise a plurality of event types (Srinivasan, Fig. 1, 13-17, , c9 lines 42-63, c16 lines 20-30); 
embedding the plurality of events as a plurality of discrete event segments shown on the first graphical user interface element (Srinivasan, Fig. 1, 13-17, , c9 lines 42-63, c16 lines 20-30); 
displaying a second graphical user interface element (highlighting, navigation control 160 including a button to play selected video) within a predetermined distance from an event segment (i.e. selected/highlighted transaction event seen in Figs. 1, 13 or the underlined report link seen in Fig. 17) of the first graphical user interface element, the event segment of the first 
in response to a user interaction with the second graphical user interface element, causing at least one frame from the segment of the video to display on a window of the graphical user interface (c11 lines 1-22).
2.1, further comprising: encoding, based on respective event types, the respective discrete event segments on the first graphical user interface element with different colors (Srinivasan, c10 lines 5-24).  
3.1, wherein the plurality of event types comprise a type of normal scan, the method further comprising: encoding, based on respective timestamps of a plurality of normal scan events, the plurality of normal scan events in a same color and in a same form factor as respective event segments on the first graphical user interface element (Fig. 1, 13-17, c10 lines 1-25: the figures also show the events can be highlighted with different colors and/or overlaid with different texts).  
4.1, wherein the plurality of events comprise an irregular event without a machine reading of a barcode of a product (see event 1515 in Fig. 15) between a start time and a finish time of a displacement of the product in the video, the method further comprising: encoding the irregular event as a variable length segment on the first graphical user interface element, wherein one end of the variable length segment corresponds to the start time of the displacement of the product in the video, and another end of the variable length segment corresponds to the finish time of the displacement of the product in the video (Srinivasan, Fig. 15 shows an irregular event 1515 having a variable length segment in horizontal scroll bars).  
5.1, wherein displaying the second graphical user interface element (i.e. navigation control, overlays) comprises displaying the second graphical user interface element within the predetermined distance above or beneath the event segment (Srinivasan, Fig. 1, 13-17) 
Srinivasan, Fig. 1, 13-17).  
10.1, further comprising: in response to the user interaction with the second graphical user interface element, causing a third graphical user interface element (i.e. progress indicator) to move, based on a timestamp of the at least one frame, to a location on the first graphical user interface element (Srinivasan, Fig. 1, 13-17)  
Re claims 11-14, 17-18, 20, see discussion regarding claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 8,570,375) in view of Cordova-Diba (US 9177225 )
Re claim 7-8, 19, Srinivasan teaches video displayer 140 overlays a visual modification on one or more frames corresponding to the moment in the displayed video when the at least one transaction event occurs, wherein a number of frames receiving a visual overlay for each transaction event is determined based on creating a visual modification of sufficient duration in displayed video 45 to signal to a reviewer that a transaction event occurred (c11 lines 40-50).  Different types of information including visual presentation and text box (c12 lines 1-55).
Srinivasan is silent to an image of product overlaid on a GUI.
Cordova-Diba teaches that FIG. 4C depicts an example processed video frame 400, having a hotspot package 415B, according to an embodiment. Each hotspot 435A-435D is presented on a display as an overlay to video frame 400. In the illustrated embodiment, the hotspots 435A-435D are each visually represented as an unobtrusive circular object displayed on top of (or in close proximity to) its associated object in video frame 400. Thus, since there are a plurality of identified objects in video frame 400, there are a plurality of hotspots 435A-435D (i.e., each visually represented as an overlaid circular object), each of which is associated with a different one of the plurality of identified objects (i.e., shirt, face, glasses, and pajamas).
FIG. 4E depicts an example processed video frame, having four hotspots and two hotspot packages, according to an embodiment. In the illustrated embodiment, video frame 400 is overlaid with a hotspot package 415B that includes a search box 420 to query any hotspot embedded in video frame 400, a snapshot 425 of a plurality of hotspots 435 that are associated with video frame 400, and a hotspot gallery 430 that enables browsing of all hotspots embedded in video frame 400 through their respective thumbnail images. Specifically, the hotspots associated with video frame 400 include shirt 435A, face 435B, glasses 435C, and pajamas 435D. There is a hotspot package 445 associated with hotspot 435C for pajamas (see c18-19 lines 42-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cordova-Diba so that at least an image of the product and related description information can be placed on the GUI for comparison.
Claim(s) 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 8,570,375) in view of Kundu (US 20120127316)
Re claim 9, 15, Srinivasan teaches video displayer 140 compares the video data 320 to the transaction data 330 to identify potentially suspicious activity, which may be done using object recognition and graphical analysis.  Srinivasan further teaches the displayer 140 marks 
Srinivasan is unclear regarding a determination of a similarity between the images; Kundu teaches transaction monitor 32 can perform image comparison to determine if an image of an item associated a detection event ( e.g. an event indicating presence of an item in video data) substantially matches a previously stored image of an item (par. 53, 73).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kundu for more efficient detection of suspicious activities.  
Claim(s)16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 8,570,375) 
Re claim 16, Srinivasan teaches second GUI element in the form of highlighting can be placed on the first GUI element (Figs. 1, 13-17)
Srinivasan is silent to double clicking the second GUI causing playback from the beginning.  However, this feature is conventional and well-known in the art and therefore considered an obvious extension of Srinivasan’s teachings. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887